Name: 2011/373/EU: Council Decision of 10Ã June 2011 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2011-06-28

 28.6.2011 EN Official Journal of the European Union L 168/7 COUNCIL DECISION of 10 June 2011 appointing a member of the Court of Auditors (2011/373/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(5) thereof, Having regard to the proposal by the Swedish Government, Having regard to the opinion of the European Parliament (1), Whereas: (1) Mr Lars HEIKENSTEN, member of the Court of Auditors, has resigned with effect from 15 May 2011. (2) Mr Lars HEIKENSTEN should therefore be replaced for the remainder of his term of office, HAS ADOPTED THIS DECISION: Article 1 Mr H. G. WESSBERG is hereby appointed member of the Court of Auditors for the remainder of the term of office of Mr Lars HEIKENSTEN, which runs until 29 February 2012. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 10 June 2011. For the Council The President FELLEGI T. (1) Opinion of 7 June 2011 (not yet published in the Official Journal).